DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response to the restriction requirement filed on July 14, 2021, has been received and entered.  Claims 1-20 are pending in this instant application.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the PCT Patent Application Serial No. JP2018/025582 filed on July 5, 2018; and the Japanese Patent Application Serial No. 2017-138397 filed on July 14, 2017.

Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
 Claims 1-12 drawn to a self-expandable stent positionable in a living body and expandable from a contracted state while positioned in the living body, the stent comprising a plurality of wave-shaped struts positioned adjacent one another, with adjacent wave-shaped struts connected to one another by at least one connecting strut, the self-expandable stent being made of a material comprising: constitutional unit (A), wherein constitutional unit (A) is a rigid biodegradable polymer derived from a first monomer selected from the group consisting of L-lactic acid, D-lactic acid and glycolic acid; constitutional unit (B), wherein constitutional unit (B) is a rubber-like biodegradable , classified in A61L 31/04.
II. Claims 13-20, drawn to a method of producing a self-expandable stent, comprising: polymerizing a copolymer comprising constitutional unit (A), wherein constitutional unit (A) is a rigid biodegradable polymer derived from a first monomer and constitutional unit (B), wherein constitutional unit (B) is a rubber-like biodegradable polymer derived from a second monomer with a crosslinking agent, wherein the crosslinking agent is present in an amount that is equal to or greater than 10% by weight and less than 60% by weight based on the amount of the copolymer to produce a crosslinked polymer; and fabricating the stent using the crosslinked polymer, classified in A61L 31/06.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process steps of copolymerizing unit A, B, and C and fabricating a stent could be used to make a materially different product of a stent that does not have a wave like configuration with or struts adjacent to one another. Restriction for examination purposes as and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	In the response of 7-14-2021 a provisional election was made with traverse to prosecute the invention of (I), claim 1-12.  Applicant traversed the restriction requirement on the grounds that the Office incorrectly sent out an action perusant to 37CFR 1.475 (b) national stage application.  As a result of Applicant’s arguments a new restriction requirement has been incorporated in the instant Office Action. Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang et al. (Pub. No.: US 2016/0157988; Pub. Date: June 9, 2016).
	Regarding claim 1, Wang discloses a self expandable stent ([0068] and [0069[) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065].

	With respect to the language of positionable in a living body and expandable from a contracted state while positioned in the living body, this is a statement of instatement of intended use and as Wang discloses the instantly claimed  self expandable stent ([0068] and [0069[) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065] it should be able to meet the intended use, until and unless Applicant can provide evidence to the contrary.
prima facie obvious to one of ordinary skill in the art at the time of filing to combine polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], to form a self expandable stent ([0068] and [0069[) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) disclosed by Wang, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Wang had already disclosed a self expandable stent ([0068] and [0069[) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065].  It would have only required routine experimentation to modify the composition of Wang for a self expandable stent ([0068] and [0069[) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

	
3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2016/0157988; Pub. Date: June 9, 2016) as applied to claim 1 above, and further in view of Kleiner (Pub. No.: US 2010/0262223; Pub. Date: Oct. 14, 2010).
	Regarding claim 3 Wang remains as applied to claim 1.  While Wang discloses a self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065].  But Wang does not disclose the amount of crosslinking agent.

	However, in the same field of endeavor of a self-expandable stent comprising a crosslinked bioabsorbable polymer (Abstract and [0018]), Kleiner discloses wherein the amount of crosslinking agent is greater than 5 wt% adjusted to provide the desired crosslink density or gel fraction [0064].  An amount greater than 5wt% would include the instantly claimed amount of greater or equal to 10 wt%. 

	 It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wang et al. and Kleiner to include a crosslinking agent in an amount greater than 5wt %. as disclosed by Kleiner in the a self expandable stent ([0068] and [0069[) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.




	


	Claims 3, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang et al. (Pub. No.: US 2016/0157988; Pub. Date: June 9, 2016) and Kleiner (Pub. No.: US 2010/0262223; Pub. Date: Oct. 14, 2010).

Regarding claims 4, 8 and 9 Wang remains as applied to claim 1.  While Wang discloses a self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065].  But Wang does not disclose the amount of crosslinking agent.

	However, in the same field of endeavor of a self-expandable stent comprising a crosslinked bioabsorbable polymer (Abstract and [0018]), Kleiner discloses wherein the amount of crosslinking agent is greater than 5 wt% adjusted to provide the desired crosslink density or gel fraction [0064].  An amount greater than 5wt% would include the instantly claimed amount of greater or equal to 10 wt%.  
	Regarding claim 10, Kleiner discloses wherein the  (B) is 10 mol% based on the total amount of constitutional units (A) and (B) ([0078] and claims 17 and 18).
	Regarding claim 11 Wang discloses wherein the crosslinker is trimethylolpropane triacrylate (TMPTA)[065]. 

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wang et al. and Kleiner to include a crosslinking agent in an amount greater than 5wt %. as disclosed by Kleiner in the a self expandable stent ([0068] and [0069[) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2016/0157988; Pub. Date: June 9, 2016) as applied to claim 1 above, and further in view of Grijpma et al. (Pub. No.: US 2013/0123384; Pub. Date: May 16, 2013) and Phong et al. (Polymer Degradation and Stability 95 (2016) 771-777).

	Regarding claim 2 Wang remains as applied to claim 1.  While Wang discloses a self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly 

	However, in the same field of endeavor crosslinked biocompatible flexible polymer networks ([0014] and [0016]) including stents comprising poly(lactide) [0007], Grijpma discloses the use of the crosslinking agent such as pentaerythritol tetra-acrylate.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wang et al. and Grijpma et al. to include the specific crosslinking agent pentaerythritol tetra-acrylate as disclosed by Grijpma in the a self expandable stent ([0068] and [0069[) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include pentaerythritol tetra-acrylate as it can achieve a high degree of crosslinking with an increased concentration as evidenced by the teaching of Phong et al. (page 773 Results and discussion).  One who would have practiced this invention would have ha reasonable expectation of success because Wang had already disclosed a self expandable stent comprising unit (A), unit (B), and a crosslinking agent, while Grijpma provides guidance with respect to the specific crosslinking agent pentaerythritol tetra-acrylate.  It would have only required 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	Claims 12 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang et al. (Pub. No.: US 2016/0157988; Pub. Date: June 9, 2016) and Kleiner (Pub. No.: US 2010/0262223; Pub. Date: Oct. 14, 2010) as applied to claims 4 and 11 above, and further in view of Grijpma et al. (Pub. No.: US 2013/0123384; Pub. Date: May 16, 2013) and Phong et al. (Polymer Degradation and Stability 95 (2016) 771-777). 


	Regarding claim 12 the combination of Wang et al. and Kleiner disclose a self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065] wherein the amount of crosslinking agent is greater than 5 wt% adjusted to provide the desired crosslink density or gel fraction [0064].  But the combination does not disclose wherein the crosslinking agent is a tetra functional (meth)acrylate.  

	However, in the same field of endeavor crosslinked biocompatible flexible polymer networks ([0014] and [0016]) including stents comprising poly(lactide) [0007], Grijpma discloses the use of the crosslinking agent such as pentaerythritol tetra-acrylate.

	Regarding claim 5, although the combination of Wang et al.,  Kleiner, and Grijpma does not specifically disclose the Young’s modulus of the crosslinked polymer the combination does disclose the instantly claimed self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065] wherein the amount of crosslinking agent is greater than 5 wt% [0064], and wherein the  (B) is 10 mol% based on the total amount of constitutional units (A) and (B) ([0078] and claims 17 and 18) which appears to be the same as instantly claimed, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claim 6, although the combination of Wang et al.,  Kleiner, and Grijpma does not specifically disclose the Martens hardness of the crosslinked polymer the combination does disclose the instantly claimed self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065] wherein the amount of crosslinking agent is greater than 5 wt% [0064], and wherein the  (B) is 10 mol% based on the total amount of constitutional units (A) and (B) ([0078] and claims 17 and 18) which appears to be the same as instantly claimed, absent a showing of unobvious differences.  The office does not have the facilities and resources  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claim 7, although the combination of Wang et al.,  Kleiner, and Grijpma does not specifically disclose the absolute value of a difference between a solubility parameter of the crosslinking agent and a weighted average of solubility parameters of  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims 
	Additionally, with respect to the  crosslinked polymer is produced by polymerizing the crosslinking agent with a copolymer comprising unit A and unit B, this is product by process language directed toward the self expandable stent comprising (A), (B) and (C).   As the combination of references disclose the instantly claimed self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065] wherein the amount of crosslinking agent is greater than 5 wt% [0064], and wherein the  (B) is 10 mol% based on the total amount of constitutional units (A) and (B) ([0078] and claims 17 and 18). The claimed prior at products and the claims are identical or substantially identical.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wang et al., Kleiner, and Grijpma et al. to include the specific crosslinking agent pentaerythritol tetra-acrylate as disclosed by Grijpma in the a self expandable stent ([0068] and [0069[) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of copending Application No. 17/017,346 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a self expanding stents comprising crosslinked polymers containing unit A and unit B, produced by the same method, having over lapping Young’s modulus and Martens hardness of the crosslinked polymer, wherein the copolymer is formed from the same polymer and the same or overlapping crosslinking agent(s). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617